DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2, 4, 7, 12, and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims contain new matter.
Regarding claims 2, 4, and 7, the term “transceiver” does not appear in the specification, and there is insufficient description in the specification for the full specific and structural scope of the term “transceiver”. Therefore, the term “transceiver” is new matter. Claims 12 and 16-18 depend from claim 7 and share the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Note that citations to figures and elements should be understood to also implicitly refer to any related and relevant explanatory text in the reference.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0052595 A1 (Poulos) in view of US 2010/0241842 A1 (“Acedo”), US 2014/0028539 A1 (“Newham”), and US 2015/0177939 A1 (“Anderson”).
Regarding claim 7, Poulos teaches an interaction redo support processor for supporting a redo of interaction performed between a plurality of virtual objects created in a three-dimensional (3D) virtual space and a user (Abstract; [14]-[15], [17], [19]: the undo operation is equivalent to the redo operation of the claim), wherein the interaction is performed by recognition of an interaction gesture of the user ([22]), and
the interaction redo support processor activates an interaction redo interface in response to a gesture not corresponding to the user's interaction gesture ([34], [38]: the fact that the hand movement is predetermined as a timeline command input means that it is distinct from the interaction gesture);
wherein the interaction redo interface remembers a redo time point to store a previous situation, and in response to a redo signal, after one or more user manipulations following the set redo time point that change the previous situation, provides, in a three-dimensional display device (Abstract, [28], [33]), a display corresponding to the previous situation ([30]-[36], [38]-[39]; Figs. 11-13, 15-17).
Poulos does not expressly teach a redo time point set by the user to store a previous situation. However, Acedo teaches a restore point that is set by a user ([9]) and that teaching is analogous to the limitation of a redo time point set by the user to store a previous situation. The suggestion to modify the teaching of Poulos by the teaching of Acedo is that both teach allowing a user to edit inputs made into a computer interface. The motivation is to give the user greater control. Thus, before the effective set by the user to store a previous situation.
Poulos teaches wherein the interaction redo support device activates the interaction redo interface and causes the interaction redo interface to be displayed in the three-dimensional display, as explained above ([24], [28], [33], [38]). Poulos does not teach wherein the interaction redo support processor activates the interaction redo interface by the user's wrists touching, an additional interface request transceiver configured to transmit and receive data to/from the interaction redo support processor and is configured to be mounted on both the user's wrists, an additional interface request signal is generated by a physical touch of the additional interface request transceiver when mounted on both the user's wrists, the additional interface request transceiver transmits the generated additional interface request signal to the interaction redo support processor, and the interaction redo support processor activates the interaction redo interface and causes the interaction redo interface to be displayed in the three-dimensional display device in response to the received additional interface request signal, the three-dimensional display device being separate from the additional interface request transceiver. However, Newham teaches that the user's wrists moving together is sensed by an input device that recognizes the user's gesture ([87]). Newham does not expressly teach the user’s wrists touching, but Anderson teaches users touching wrist devices together ([45]). The suggestion to modify the teaching of Newham by the teaching of Anderson is present as both teach input devices. Furthermore, Newham teaches an input device configured to transmit and receive data wherein the interaction redo support processor activates the interaction redo interface by the user's wrists touching, an additional interface request transceiver is configured to transmit and receive data to/from the interaction redo support processor and is configured to be mounted on both the user's wrists, an additional interface request signal is generated by a physical touch of the additional interface request transceiver when mounted on both the user's wrists, the additional interface request transceiver transmits the generated additional interface request signal to the interaction redo support processor, and the interaction redo support processor activates the interaction redo interface and causes the interaction redo interface to be displayed in the three-dimensional display device in response to the received additional interface request signal, the three-dimensional display device being separate from the additional interface request transceiver.
Regarding claim 12, Poulos further teaches wherein the interaction redo interface remembers a redo time point, and provides the user with the virtual space corresponding to the redo time point and the virtual object included in the virtual space in response to a redo signal ([27], [34]-[36], [38]-[39]; Figs. 11-13, 15-17).
Regarding claim 16, Poulos does not teach wherein the interaction redo support processor activates the interaction redo interface by the user's wrists touching, the user's wrists touching is sensed by an input device that recognizes the user's gesture, and the interaction redo support device activates the interaction redo interface in response to the user's wrists touching being sensed by the input device. However, Newham teaches that the user's wrists moving together is sensed by an input device that recognizes the user's gesture ([87]). Newham does not expressly teach the user’s wrists touching, but Anderson teaches users touching wrists together ([45]). The suggestion to modify the teaching of Newham by the teaching of Anderson is present as both teach input devices. One of ordinary skill in the art would recognize that a gesture of bringing wrists together could be modified to instead be touching wrists together. Furthermore, Poulos teaches that various types of input methods can be used in the same device, including motion gestures ([22]). The motivation could be design choice. Thus, before the effective filing date of the current application, the combination of Poulos, Acedo, Newham, and Anderson would have rendered obvious, to one of ordinary skill in the art, the limitations wherein the interaction redo support device activates the interaction redo interface by the user's wrists touching, the user's wrists touching is sensed by an input device that recognizes the user's gesture, and the interaction redo support device activates the interaction redo interface in response to the user's wrists touching being sensed by the input device.
Regarding claim 17, Poulos further teaches wherein the interaction redo support device is configured to modify a part of the display to provide an indication that the interaction redo interface is being currently performed (Figs. 11-13, 15-17).
Regarding claim 18, Poulos further teaches wherein the indication includes providing a colored edge to the display (Figs. 11-13, 15-17).
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0052595 A1 (Poulos) in view of US 2014/0028539 A1 (“Newham”), US 2015/0177939 A1 (“Anderson”), and US 2014/0191998 A1 (“Chuang”).
Regarding claim 13, Poulos teaches a method for controlling an interaction interface (Abstract; [14]-[15]), comprising: causing interaction to be performed between a plurality of virtual objects created in a three-dimensional (3D) virtual space and a user (Abstract; [14]-[15]), wherein the interaction is performed by recognition of an interaction gesture of the user ([22]) and wherein the 3D virtual space is displayed in a 3D display device (Abstract, [28], [33]); and activating an interaction undo interface or an interaction redo interface in response to a gesture ([27], [34]-[36], [38]-[39]; Figs. 11-13, 15-17).
Poulos does not expressly teach wherein the gesture is the user’s wrists touching to bring into contact each of additional interface request devices mounted on the user's wrist and being separate from the 3D display device. However, Newham teaches that the user’s wrists touching to bring into contact each of additional interface request devices mounted on the user's wrist and being separate from the 3D display device.
Poulos, Newham, and Anderson do not expressly teach wherein a number of touches of the user's wrists activating an interaction undo interface and a number of touches of the user's wrists activating an interaction redo interface are different from each other. However, Chuang teaches that different numbers of taps may correspond to different functions ([42]). The suggestion to modify the combination of Poulos, Newham, and Anderson by the teaching of Chuang is present as all teach input gestures. The motivation is to give the user more precise control. Thus, before the effective filing date of the current application, the combination of Poulos, Newham, Anderson, and Chuang would have rendered obvious, to one of ordinary skill in the art, the limitation wherein a number of touches of the user's wrists activating an interaction undo interface and a number of touches of the user's wrists activating an interaction redo interface are different from each other.
Regarding claim 14, Poulos further teaches wherein the interaction redo interface remembers a redo time point, and provides the user with the virtual space corresponding to the redo time point and the virtual object included in the virtual space in response to a redo signal ([27], [34]-[36]; Figs. 11-13).
Regarding claim 15, as explained above, the combination of Poulos, Newham, Anderson, and Chuang render obvious that a number of touches of the user's wrists activating an interaction undo interface and a number of touches of the user's wrists activating an interaction redo interface are different from each other. Thus, because different numbers of touches may be considered different gestures, Poulos, Newham, Anderson, and Chuang render obvious wherein the user's gesture of activating the interaction undo interface and the user's gesture of activating the interaction redo interface are different from each other.

Allowable Subject Matter
Claims 1, 3, 5, 19 and 20 are allowed.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that Anderson is not analogous prior art. Response at 12-14. This argument is unpersuasive. A reference is analogous art to the claimed invention if: 
Applicant argues that Chuang is not analogous art. Resp. at 14-15. This argument is unpersuasive. A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). MPEP 2141.01(a). Regarding category (1) Applicant argues that the field of endeavor of the application is manipulation of virtual objects by controlling a virtual space, whereas Chuang’s field of endeavor is controlling a smartphone or similar device via non-contact gestures. Resp. at 14-15. Applicant overly narrowly defines the relevant field of endeavor in each instance. The field of endeavor for the current application is user interfaces and input control, and the field of endeavor for Chuang is also user interfaces and input control. Applicant points to specific differences in the devices taught by the two applications (Resp. at 15), but these details are at a far more granular level than the question of whether the reference and application are within the same field of endeavor. It is not required that the reference have the exact same features as the application. Applicant appears to rely on the same argument for both category (1) and category (2). Resp. at 14-15. Applicant has therefore failed to adequately address the standard required by category (2), because Applicant’s arguments fails to identify the problem being addressed and whether the reference is reasonably pertinent to that problem. In this case, the particular problem is the form of input being employed by the user (i.e. different numbers of taps indicating different inputs). As Chuang teaches a form of input for a computer device environment, this is a 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148. The examiner can normally be reached M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gene W Lee/Primary Examiner, Art Unit 2692